SETTLEMENT AGREEMENT AND RELEASE




This Settlement Agreement and Release (“Settlement Agreement”) is made by and
between GHS ENTERTAINMENT, INC., a Nevada corporation (“GHS”), and WIZZARD
SOFTWARE CORP., a Colorado corporation (“WIZZARD”) (individually, “Party” and
collectively, the “Parties”).




The Recitals




WHEREAS, on March 9, 2010, GHS commenced an action in the United States District
Court for the Central District of California entitled GHS Entertainment, Inc. v.
Skip Fredricks; Skip Fredricks TV, Inc; Wizzard Software Corp.; Apple Inc. and
Does 1 through 10, Case No. CV10-01719 (the “Action”).




WHEREAS GHS has made Claims in the Action against WIZZARD for copyright
infringement under the laws of the United States, United Kingdom and Canada and
for removal or alteration of copyright management information (the “Dispute”).




WHEREAS, the Parties conducted a private mediation on November 2, 2010.




WHEREAS, the Parties desire to enter into this Settlement Agreement in order to
avoid further expense, inconvenience, and the distraction of litigation and to
put to rest all claims between them that were or might have been alleged in the
Action, without admitting fault, liability, or responsibility of any kind
whatsoever.




NOW, THEREFORE, for good and valuable consideration, including the mutual
covenants set forth below, the receipt and sufficiency of which the Parties
hereby acknowledge, the Parties hereby agree as follows.




Agreements and Releases




1.

Mutual Compromise and Settlement.  The Parties, in consideration of the promises
and concessions herein made by each Party to the other Party, hereby mutually
compromise, settle and resolve forever the Dispute between them, including, but
not limited to, the Action, upon the following conditions, covenants, provisions
and terms:




a.

WIZZARD shall make an initial settlement payment to GHS in the amount of Fifty
Thousand Dollars ($50,000).  The initial settlement payment shall be made within
two weeks of the Parties’ full and complete execution of the settlement
documentation, which shall be completed on or before November 15, 2010.  The
initial settlement payment shall be in the form of a company check made payable
to the order of GHS Entertainment, Inc. and One LLP Client Trust Account at the
address set forth under Section 7 herein.




b.

WIZZARD shall also effect a transfer to GHS of Two Hundred Fifty











--------------------------------------------------------------------------------

Thousand (250,000) shares of the restricted stock of Wizzard Software Corp.  The
stock shall be restricted for a period of six months, which period shall begin
to run from the Effective Date of the Settlement Agreement.  The physical
transfer of said stock to GHS shall occur after the stock transfer has been
approved by NYSE Amex.




c.

WIZZARD shall make a second and final settlement payment to GHS on or before May
2, 2011 in the amount of Fifty Thousand Dollars ($50,000).  The second and final
settlement payment shall be in the form of a company check made payable to the
order of GHS Entertainment, Inc. and One LLP Client Trust Account at the address
set forth under Section 7 herein.




d.

In the event that the second settlement payment due on or before May 2, 2011 is
not made by that date, WIZZARD shall immediately effect a transfer to GHS of Two
Hundred Thousand (200,000) shares of the restricted stock of Wizzard Software
Corp.  The stock shall be restricted for a period of six months, which period
shall begin to run from May 2, 2011.  The physical transfer of said stock shall
occur after the stock transfer has been approved by NYSE Amex.




e.

WIZZARD agrees to return to GHS any and all materials in its custody that were
produced or created by Skip Fredricks or Skip Fredricks TV, Inc. prior to August
10, 2006.  WIZZARD further agrees not to use any such materials in the future.




f.

Within three court days of the Effective Date of this Settlement Agreement, GHS
shall execute, file and serve a Notice of Conditional Settlement in the form
attached hereto as Exhibit A and incorporated herein by reference, informing the
Court of the conditional settlement of the Action and requesting that the Court
retain jurisdiction over the Parties’ performance of the terms of the settlement
as set forth herein.




g.

Concurrent with the execution by GHS of this Settlement Agreement, GHS shall
execute a Stipulation of Dismissal with prejudice of the Action against Wizzard
in the form attached hereto as Exhibit B and incorporated herein by reference.
 GHS shall deliver said executed Stipulation of Dismissal to WIZZARD’s attorneys
of record in the Action with this signed Settlement Agreement, which shall not
be filed until after the receipt by GHS of the payment referenced in Section
1(c) or the occurrence of the stock transfer referenced in Section 1(d).




h.

This Settlement and its Releases shall be and are limited to the Parties, and
the Settlement and its Releases shall not and do not apply to Defendants Skip
Fredricks and Skip Fredricks TV.





2







--------------------------------------------------------------------------------




i.

From and after the Effective Date, WIZZARD shall have no obligation with respect
to the litigation still pending between GHS and Defendants Skip Fredricks and
Skip Fredricks TV, Inc.  GHS agrees that should it wish to take any discovery of
WIZZARD in connection with the ongoing litigation of its claims against Skip
Fredricks and/or  Skip Fredricks TV, Inc., it will treat WIZZARD as a non-party
under the Federal Rules of Civil Procedure.




2.

General Release.  Each Party agrees to release, remise, and forever discharge
the other Party and their respective parent, subsidiary or affiliated
organizations, administrators, agents, attorneys, beneficiaries, conservators,
directors, employees, executors, guardians, heirs, independent contractors,
joint venturers, officers, partners, predecessors, representatives, servants,
successors and all others acting for, under, or in concert with it (“Related
Persons”), past, present, and future, of and from any and all past, present and
future actions, agreements, causes of action, claims, costs or expenses
(including, but not limited to, attorneys’ fees and disbursements), damages,
debts, demands, liabilities, losses, obligations, or reckonings of any kind or
nature whatsoever, for compensatory or statutory or exemplary and punitive
damages, or declaratory, equitable or injunctive relief, whether based in
contract, tort, statute other theories of recovery provided for by the common or
statutory law of California, the United States or any other country, ascertained
or unascertained, known or unknown, patent or latent, suspected or claimed,
arising out of, concerning or related in any way to the Claims alleged in the
Action.




3.

Waiver of Civil Code Section 1542.  Each Party certifies, represents and
warrants to the other Party that it has read and understands Civil Code, section
1542, which states as follows:




A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.




Each Party also acknowledges and understands the consequences and significance
of a waiver of Civil Code, section 1542. As an essential and material condition,
provision and term of this Agreement, each Party hereby knowingly, intentionally
and voluntarily waives Civil Code, section 1542, if in any way applicable, as
well as the provisions of all comparable, equivalent or similar principles of
common or statutory laws.




4.

Acknowledgement.  Each Party acknowledges and represents the following:  it has
had the benefit and advice of independent legal counsel in connection with this
Settlement Agreement; this Settlement Agreement is the result of negotiation
between the Parties, each of whom has participated in the drafting of this
Settlement Agreement, through its respective attorneys; it has freely and
voluntarily entered into this Settlement Agreement; the Party has reviewed this
Settlement Agreement in its entirety; it understands the meaning of each term of
this Settlement Agreement and the consequences of signing



3







--------------------------------------------------------------------------------

this Settlement Agreement; it has relied wholly upon its own judgment, belief,
knowledge, investigation, independent legal advice and research as to the
advisability of entering into this Settlement Agreement; it, together with its
attorneys, has made such investigation of the facts and law pertaining to the
Action, this Settlement Agreement, and all related matters as it deems
necessary; and it has not been influenced to any extent whatsoever in entering
into this Settlement Agreement by any representations or statements regarding
the same by any other Party or by anyone representing or acting for any other
Party.




5.

No Admission.  This Agreement embodies a compromise of disputed issues and is
made in good faith. The Parties understand that no Party admits any negligence,
breach of contract or any wrongdoing in connection with the matters herein
referred. The compromise embodied in this Agreement is not an admission of any
fault, liability or culpability by any Party.




6.

Warranties of the Parties.  Each Party understands, acknowledges, agrees,
represents and warrants to the other Parties as follows:




a.

That it is empowered to execute this Agreement;




b.

That its execution of this Agreement is free and voluntary;




c.

That nothing released pursuant to Section 2 arising out of or related in any way
to the Dispute has been assigned, conveyed, sold, transferred or otherwise
disposed of by any Party;




d.

That it has not: (1) made a general assignment for the benefit of creditors; (2)
suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets; or (3) suffered the attachment or other
judicial seizure of all, or substantially all, of any of its assets;




e.

That it shall indemnify, defend, and hold harmless the other Party from and
against any claims based upon or arising out of the existence of any assignment,
transfer, disposition or lien, or any lack of authority to enter into this
Settlement Agreement.




f.

That it fully understands that if facts relating to the Dispute or this
Agreement, including disputed issues of law, are hereafter found to be different
from facts now believed by it to be true, it has assumed the risk of such error
and agrees that this Settlement Agreement shall remain effective notwithstanding
its discovery of such error.




7.

Cooperation.  Each Party agrees, covenants, represents and warrants that it
shall fully cooperate with the other Party in the execution of any and all other
documents and the completion of all additional acts and/or actions that may be
reasonably appropriate and necessary to give full force and effect to the
conditions, covenants, intent, provisions and terms of this Settlement
Agreement.








4







--------------------------------------------------------------------------------



8.

Notices.  Any and all notices or other communications either permitted or
required either by this Settlement Agreement or by law to be served either on or
given to any Party by the other Party shall be both in writing and deemed duly
delivered when either personally delivered to the Party to whom they are
directed, faxed or when deposited in the United States Mail, first (1st) class,
either registered or certified with return receipt requested, postage pre-paid,
and addressed as directed in writing by the Parties from time-to-time. The
Parties’ respective addresses are as follows:




GHS Entertainment, Inc.:

Peter R. Afrasiabi, Esq.

John Tehranian, Esq.

ONE LLP

4000 MacArthur Boulevard

West Tower, Suite 1100

Newport Beach, CA 92660

(949) 502-2870 — phone

(949) 258-5081 — fax




Wizzard Software Corp.:

Chris Spencer

Wizzard Media

5001 Baum Blvd.

Suite 770

Pittsburgh, PA  15213

(561) 734-9899

Email:  chris@wizzardsoftware.com




With a copy to:

Penny M. Costa, Esq.

Corey Field, Esq.

Ballard Spahr LLP

2029 Century Park East

Suite 800

Los Angeles, CA 90067

(424) 204 4400 — phone

(424) 204 4350 — fax




9.

Binding Effect.  This Agreement shall inure to and for the benefit of and be
binding upon each Party’s respective parent, subsidiary or affiliated
organizations, administrators, agents, assignees, attorneys, beneficiaries,
conservators, directors, employees, executors, guardians, heirs, joint
venturers, independent contractors, officers, partners, predecessors,
representatives, servants, stockholders, successors, and all others acting for,
under or in concert with it, past, present, and future,




10.

Entire Agreement.  This Agreement contains the entire agreement, contract and
understanding, whether oral or written, express or implied, between the Parties
and correctly sets forth both the rights, duties, obligations and
responsibilities of the Parties as of the date of its execution.








5







--------------------------------------------------------------------------------



11.

Construction.  The language of all parts of this Settlement Agreement shall in
all cases be construed as a whole, according to its fair meaning, and not
strictly for or against any of the Parties, and without regard to the party that
drafted the same or caused its legal representative to draft the same.  In this
Settlement Agreement, the masculine, feminine or neuter gender and the singular
or plural number shall be deemed to include the other whenever the context so
requires. The captions appearing at the commencement of the provisions of this
Settlement Agreement are descriptive only and for convenience in reference.
 Should there be any conflict between any such caption and the provision at the
head of which it appears, the provision, and not the caption, shall control and
govern in the construction of this Settlement Agreement.




12.

Modification.  This Settlement Agreement shall not be altered, amended, modified
or otherwise changed, except by a writing duly executed by all of the Parties.




13.

No Third Party Rights.  Nothing in this Settlement Agreement, whether express or
implied, either is intended or shall be construed or otherwise interpreted as
conferring any rights or remedies on any third parties.  Also, nothing in this
Settlement Agreement shall give any third parties any rights of subrogation
against any Party.




14.

Governing Law and Venue.  This Settlement Agreement shall be governed by and
interpreted pursuant to the laws of the State of California, without regard to
principles of conflicts of laws.  




15.

Partial Invalidity.  If any provision of this Settlement Agreement is held by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions will nevertheless continue in full force and effect without
being impaired or invalidated in anyway.




16.

Attorneys’ Fees and Disbursements.  Each Party shall bear its own attorneys’
fees and disbursements arising out of or in any way related to the Dispute and
the Action incurred on or before the Effective Date of this Settlement
Agreement.  If, however, after the Effective Date of this Settlement Agreement,
a Party shall bring an action to enforce or interpret this Settlement Agreement,
the prevailing Party in said litigation shall be entitled to recover from the
unsuccessful Party a reasonable attorneys’ fee and disbursements incurred in the
prosecution or defense of said litigation, as determined by a court of competent
jurisdiction.  




17.

Enforceable Settlement Agreement.  The Parties specifically enter into this
Settlement Agreement with the understanding that it is enforceable by the court
in which the action has been filed.  In the event that any Party fails to
perform the conditions or terms required in this Settlement Agreement, the Court
may enforce the terms of this Settlement Agreement pursuant to California Code
of Civil Procedure Section 664.6.




18.

Confidentiality.  The Parties agree that neither they nor their Related Persons
will discuss or disclose the terms of the settlement, this Settlement Agreement,
nor anything contained herein (“Confidential Information”) except as follows:




(a).

The Parties or their counsel may disclose Confidential Information to





6







--------------------------------------------------------------------------------

satisfy regulatory or reporting requirements imposed by law.




(b).

The Parties agree that to the extent they are required by law or court order to
disclose Confidential Information, it will be disclosed in the most limited
manner allowed.




(c).

The Parties or their counsel may disclose Confidential Information to their
respective bankers, accountants, auditors, attorneys, insurers, financial
advisors, tax advisors, officers, directors, employees and parent and affiliated
entities, as required by law or as otherwise necessary in the ordinary course of
the Parties’ business, as long as such Confidential Information is clearly
marked CONFIDENTIAL.




19.

Non-Disparagement.  Each of the Parties agrees that it shall not engage in any
conduct which is detrimental to the interests of the other Party or to that of
any of its Related Persons, including, but not limited to, making any public
statements disparaging of the other Party or its Related Persons, and their
respective products, services, or employees, to any person or entity, including,
but not limited to, any media.




20.

Execution in Counterparts.  This Settlement Agreement may be executed in
counterparts and by facsimile or image; each counterpart shall constitute an
original.




21.

Effective Date.  This Agreement shall be effective immediately upon all Parties’
execution of the counterparts, and the date on which this Settlement Agreement
becomes effective is the “Effective Date.”




DATED:

November 15, 2010

GHS ENTERTAINMENT, INC.




By_/s/____________________________

Its_____________________________







DATE:

November 15, 2010

WIZZARD SOFTWARE CORP.










By_/s/Chris Spencer______________

Its_President_________________________











7





